FILED
                              NOT FOR PUBLICATION                           FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 FERNANDO MANUEL MECINAS;                          No. 07-73312
 DOROTEA ALVAREZ,
                                                   Agency Nos. A079-534-450
               Petitioners,                                    A079-534-451

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Fernando Manuel Mecinas and Dorotea Alvarez, natives and citizens of

Mexico, petition pro se for review of the Board of Immigrations Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for

review.

       In their opening brief, petitioners fail to address, and therefore have waived

any challenge to, the BIA’s denial of their motion to reopen. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

       We lack jurisdiction to review the BIA’s December 11, 2006, order

dismissing petitioners’ direct appeal because this petition for review is not timely

as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                               2                                    07-73312